Citation Nr: 0311537	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck and shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision that denied the 
veteran's claim of service connection for back disability and 
for a shoulder (and neck) disability.  Following the RO's 
notification of that decision in April 1994, the veteran 
filed a Notice of Disagreement (NOD) in April 1994, and the 
RO issued a Statement of the Case (SOC) in May 1994.  The 
veteran filed a Substantive Appeal in September 1994.  In 
supplemental statements of the case (SSOC) dated in August 
and October 1995, the RO incorrectly characterized the issues 
on appeal as whether new and material evidence had been 
submitted to reopen claims of service connection for the back 
as well as for neck and shoulder disabilities.  However, the 
RO noted the error in a June 1997 memorandum and correctly 
recharacterized the claims as ones for service connection, as 
reflected in a December 1998 SSOC.

In May 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (then, Board Member) at 
the RO; the transcript of this hearing is of record.

In December 2002, the Board requested additional development 
of the claim on appeal pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).


REMAND

The veteran asserts that he has current neck, as well as back 
and shoulder, disabilities as a result of boxing injuries he 
sustained in service.

The RO last reviewed the issues on appeal in November 2001, 
at which time a supplemental statement of the case (SSOC) was 
issued.  Since that time, additional pertinent evidence has 
been added to the record some of which the veteran has waived 
RO jurisdiction over, and some of which he has not.  See 
38 C.F.R. § 20.1304 (2002).  At the hearing before the 
undersigned Veterans Law Judge (formerly known as a Board 
member) in May 2002, the veteran submitted both private and 
VA medical records for which he waived RO review.  He 
submitted another private medical record in December 2002.  
Also pursuant to the Board's December 2002 request for 
development, March 2003 VA examination reports have been 
added to the claims file.  However, the Board is unable to 
now render a decision on the claims on appeal on the basis of 
the evidence added to the claims file since November 2001.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence development by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995)), the matter on appeal 
must be returned to the RO for consideration of the claims in 
light of all evidence added to the record since the November 
2001 SSOC; for the sake of efficiency, such review should 
include evidence over which the veteran has waived RO 
jurisdiction.

Also, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law during the course of this appeal and includes 
enhanced duties to notify and assist a claimant.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  A 
review of the record reveals that there is no correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
should attempt to obtain all additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Finally, if after the development being sought in this remand 
is completed as well as any other development deemed 
appropriate by the RO, the RO again denies the claims on 
appeal, a SSOC must be issued to the appellant and his 
representative that explains the reasons for the denial and 
includes citation to pertinent legal authority implementing 
the VCAA (e.g., 38 C.F.R. §§ 3.102 and 3.159 (2002)).  

The Board regrets that a remand of these matters will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the veteran is 
afforded full due process of law.  Accordingly, these matters 
are hereby REMANDED to the RO for the following actions:

1.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate these claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.    

2.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
the appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




